

AUTODESK, INC.
EXECUTIVE CHANGE IN CONTROL PROGRAM
As Amended and Restated as of September 18, 2013
ARTICLE I
PURPOSE, ESTABLISHMENT AND APPLICABILITY OF PLAN
A.    Purposes. The Board of Directors (“Board”) of Autodesk, Inc. (the
“Company”) has determined that it is in the best interests of the Company and
its stockholders to assure that the Company will have the continued dedication
of its executive staff, notwithstanding a Change of Control, and that it is in
the best interests of the Company and its stockholders to provide the executive
staff with financial security and encouragement to remain with the Company and
to maximize the value of the Company following a Change of Control.
B.    Establishment of Plan. As of the Effective Date, the Company hereby
establishes the Plan, as set forth in this document.
C.    Applicability of Plan. Subject to the terms of this Plan, the benefits
provided by this Plan shall be available to those Employees who, on or after the
Effective Date, receive a Notice of Participation.
ARTICLE II    
DEFINITIONS AND CONSTRUCTION
Whenever used in the Plan, the following terms shall have the meanings set forth
below.
A.    Annual Base Compensation. “Annual Base Compensation” shall mean an amount
equal to the Participant’s gross annual base salary, exclusive of bonuses,
commissions and other incentive pay, as in effect immediately preceding the
Change of Control.
B.    Average Annual Bonus. “Average Annual Bonus” shall mean the cash value of
the average bonus amount awarded (determined without regard to any Participant
deferral election or form of payment of such bonus) to the Participant under the
Company’s incentive bonus and variable compensation programs as in effect on the
Effective Date (or any predecessor or successor programs) for the three most
recent consecutive and complete fiscal years of the Company prior to the fiscal
year in which the Change of Control occurs. For purposes of calculating a
Participant’s Average Annual Bonus, the following rules shall apply:
(i)    In the event a Participant was not eligible to participate in such bonus
and variable compensation programs for the entire three year period, the Average
Annual Bonus shall be calculated based upon the Participant’s actual period of
eligibility; and
(ii)    In the event a Participant first became eligible to participate in such
bonus and variable compensation programs in the fiscal year in which the Change
of Control occurs, the Participant’s Average Annual Bonus shall be based on his
or her targeted bonus and variable compensation amounts as in effect immediately
prior to such Change of Control.
C.    Board. “Board” means the Board of Directors of the Company.
D.    Cause. “Cause” means the (i) Participant’s engagement in acts of
embezzlement, dishonesty or moral turpitude that has a material adverse effect
on the Company; (ii) the conviction of Participant for having committed a
felony; (iii) a breach by Participant of Participant’s fiduciary duties and
responsibilities to the Company that has a material adverse effect on the
Company’s business, operations, prospects or reputation; (iv) gross negligence
or bad faith that has a material adverse effect on the Company; or (v) the
willful and repeated failure (other than due to death or disability) of
Participant to perform reasonable duties and responsibilities as an Employee to
the reasonable

1
        

--------------------------------------------------------------------------------



satisfaction of a duly authorized representative of the Company after the
Participant has received a written demand for performance from the Company which
specifically sets forth the factual basis for the Company’s belief that the
Participant has failed to perform satisfactorily. For purposes of this Plan, no
act or failure to act shall be deemed to be “willful” unless done, or failed to
be done, intentionally and in bad faith.
E.    Change of Control. “Change of Control” means the occurrence of any of the
following events:
(i)    Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or
(ii)    The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or
(iii)    The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.
(iv)    A change in the composition of the Board, as a result of which less than
a majority of the Directors are Incumbent Directors. “Incumbent Directors” shall
mean Directors who either (A) are Directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those Directors whose election or
nomination was not in connection with any transaction described in subsections
(i), (ii) or (iii) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.
F.    Code. “Code” means the Internal Revenue Code of 1986, as amended.
G.    Committee. “Committee” means, subject to Article VII, the Compensation
Committee of the Board.
H.    Company. “Company” means Autodesk, Inc., any subsidiary corporations, any
successor entities as provided in Article X hereof, and any parent or
subsidiaries of such successor entities.
I.    Effective Date. “Effective Date” means September 18, 2013.
J.    Employee. “Employee” means an employee of the Company.
K.    ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.
L.    Good Reason. “Good Reason” means without the Participant’s written
consent, (i) a material reduction in the Participant’s authority or
responsibilities (including reporting or oversight responsibilities) relative to
the Participant’s authority or responsibilities in effect immediately prior to
the Change of Control (it being understood that a Participant’s retention
following a Change of Control with a successor entity or a division or
subsidiary of an acquiring entity (or its ultimate parent entity) which in each
case is not a publicly traded corporation, shall constitute a material reduction
in such Participant’s authority and responsibilities for purposes of this Plan);
(ii) a material reduction in the Participant’s Annual Base Compensation; (iii)
the material relocation of the Participant’s principal place of performing his
or her duties as an employee of the Company by more than thirty (30) miles (it
being understood that any such relocation by more than thirty (30) miles shall
be deemed by the Company to be material); (iv) the Company’s material breach of
any provision of this Plan or (v) the failure of an acquiring or successor
entity to expressly assume the Plan and the Company’s obligations thereunder in
connection with a Change of Control. Notwithstanding the foregoing, an event
described in this Section shall not constitute Good Reason unless it is
communicated by the Participant to the Company in writing within ninety (90)
days after the initial occurrence of the event and is not corrected by the
Company in a manner which is reasonably satisfactory to such Participant

2
        

--------------------------------------------------------------------------------



(including full retroactive correction with respect to any reduction in Annual
Base Compensation) within thirty (30) days of the Company’s receipt of such
written notice.
M.    Notice of Participation. “Notice of Participation,” means an
individualized written notice of participation in the Plan from an authorized
officer of the Company.
N.    Participant. “Participant” means an individual who meets the eligibility
requirements of Article III.
O.    Plan. “Plan” means this Autodesk, Inc. Executive Change in Control
Program, as set forth in this document, and as hereafter amended from time to
time.
P.    Release and Non-Solicitation Agreement. “Release and Non-Solicitation
Agreement” means the form of general waiver, release and non-solicitation
agreement a Participant must execute as a condition to receiving severance and
other benefits pursuant to Article IV.
Q.    Termination Date. “Termination Date” means (i) the date on which the
Company delivers notice of termination to the Participant or such later date,
not to exceed ninety (90) days, specified in the notice of termination, (ii) in
the event the term of employment ends by reason of the Participant’s death, the
date of death, or (iii) if the Participant terminates his or her employment with
the Company, the date on which the Participant delivers notice of termination to
the Company.
ARTICLE III    
ELIGIBILITY
A.    Waiver. As a condition of receiving benefits under the Plan, a Participant
must sign the Release and Non-Solicitation Agreement, attached hereto as Exhibit
A.
B.    Participation in Plan. Each Employee who is designated by the Board and
who signs and timely returns to the Company a Notice of Participation shall be a
Participant in the Plan. An individual shall cease to be a Participant in the
Plan upon the earlier of (i) ceasing to be an Employee or (ii) six (6) months
after the Board (or its designee) notifies the Participant that he or she no
longer is eligible under the Plan; provided, however that the immediately
preceding clause (ii) shall not apply on and following the date that the Company
enters into a definitive agreement which, if consummated, would result in a
Change of Control, unless and until such agreement is expressly terminated
pursuant to its terms. Notwithstanding the preceding sentence, if an individual
becomes entitled to severance and other benefits under Section A of Article IV
prior to ceasing to be a Participant, he or she nevertheless shall be entitled
to receive full payment of severance and benefits in accordance with the Plan. A
Participant entitled to benefits hereunder shall remain a Participant in the
Plan until the full amount of the benefits accrued hereunder has been delivered
to the Participant.
ARTICLE IV    
TERMINATION OF EMPLOYMENT
A.    Termination without Cause or for Good Reason following a Change of
Control. If, within sixty (60) days prior to or twelve (12) months following a
Change of Control, the Company terminates a Participant’s employment without
Cause or a Participant voluntarily terminates his or her employment on account
of Good Reason, the Participant shall be entitled to receive the following
severance and other benefits, provided Participant executes, returns to the
Company and fails to revoke within sixty (60) days of his or her Date of
Termination a Release and Non-Solicitation Agreement in accordance with Section
A of Article III:
(i)    Cash Payments. The Participant shall be entitled to receive an amount
equal to the sum of (a) one and one-half (1.5) times the sum of (1)
Participant’s Annual Base Compensation and (2) Average Annual Bonus plus (b) the
Participant’s pro-rata bonus for the fiscal year of the Company in which
termination occurs, provided the Company bonus targets are satisfied (the
“Pro-Rata Bonus Amount”) payable in a single lump sum. Any payment to which
Participant is entitled under this Section A(i) shall be reduced by the
aggregate amount

3
        

--------------------------------------------------------------------------------



of severance payable to the Participant by the Company pursuant to any other
plan, program, agreement or contract between the Participant and the Company.
(ii)    Options. Each of the Participant’s outstanding stock option(s) granted
under any of the Company’s equity incentive plans shall fully accelerate and
become vested and exercisable with respect to one hundred percent (100%) of the
shares of Company common stock subject thereto.
(iii)    Restricted Stock Units. Each of the Participant’s outstanding
restricted stock unit award(s) granted under any of the Company’s equity
incentive plans shall fully accelerate and become vested with respect one
hundred percent (100%) of the shares of Company common stock subject thereto.
(iv)    Other Equity Awards. Each of the Participant’s other outstanding awards
granted by the Company to purchase or acquire shares of Company common stock
shall fully accelerate and become vested and, if applicable, exercisable with
respect to one hundred percent (100%) of the shares of Company common stock
subject thereto.
(v)    Employee Benefits. If the Participant (and any spouse and/or eligible
dependents of the Participant (“Family Members”)) has medical, dental and vision
coverage on the date of the Participant’s termination of employment under a
group health plan sponsored by the Company, the Company will reimburse the
Participant for the total applicable premium cost for medical and dental
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1986, 29
U.S.C. Sections 1161-1168; 26 U.S.C. Section 4980B(f), as amended, and all
applicable regulations (referred to collectively as “COBRA”) for Covered
Employee and any Family Members for a period that ends on the earlier of (i)
eighteen (18) months following the Participant’s Termination Date, or (ii) the
date that the Participant and his or her Family Members become covered under
another employer’s medical, dental and vision plans.
B.    Timing of Payments. Subject to Article XIII, Section D., the accelerated
vesting and exercisability described in Sections A(ii) and (iv) above shall be
effective immediately as of the date on which the Participant’s Release and
Non-Solicitation Agreement may be revoked has expired. Subject to Article XIII,
Section D., below, assuming that the period within which the Participant’s
Release and Non-Solicitation Agreement may be revoked has expired prior to such
date, any severance payments described in Sections A(i) and (v) above and any
vesting and settlement of restricted stock unit awards under A(iii) above shall
be made or occur in the case of (i) and (iii), above, and commence in the case
of (v), above, on the sixtieth (60th) day following his or her Separation from
Service from the Company; provided that the Pro-Rata Bonus Amount shall in all
events be paid only upon the satisfaction of the underlying Company bonus
targets but shall be paid on or before March 15th of the fiscal year next
following the year of the Participant’s termination of employment.
Notwithstanding the previous sentence, if the Participant shall die following a
termination described in Section A above, the Participant shall not be required
to execute the Release and Non-Solicitation Agreement in order for the
Participant’s successors to receive the severance benefits described in Sections
A(i)-(v) above.
C.    Other Termination. If (i) the Participant voluntarily resigns from the
Company without Good Reason, (ii) the Company terminates the Participant’s
employment for Cause, (iii) the Participant’s employment terminates by reason of
his or her disability or death, or (iv) prior to the Participant’s death, the
Company provides him or her notice of termination for Cause or the Participant
provides the Company notice of termination without Good Reason, then the
Participant shall not be entitled to receive severance or other benefits under
this Plan and shall be entitled to benefits (if any) only as may then be
established under the Company’s then existing benefit plans and policies at the
time of such resignation or termination.
ARTICLE V    
GOLDEN PARACHUTE
In the event that the benefits provided for in this Plan otherwise constitute
“parachute payments” within the meaning of Section 280G of the Code and would,
but for this Article V be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”) , then the Participant’s benefits under Article IV
shall be either:

4
        

--------------------------------------------------------------------------------



(i)    delivered in full, or
(ii)    delivered as to such lesser extent as would result in no portion of such
benefits being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by Participant on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. Unless the Committee
otherwise agrees in writing, all determinations required to be made under this
Article, including the manner and amount of any reduction in the Participant’s
benefits under Article IV, and the assumptions to be utilized in arriving at
such determinations, shall be made in writing in good faith by the accounting
firm serving as the Company’s independent public accountants immediately prior
to the event giving rise to such Payment (the “Accountants”). If the
Participant’s benefits are delivered to a lesser extent in accordance with this
clause (ii), then the Participant’s aggregate benefits shall be reduced in the
following order (i) cash severance pay that is exempt from Section 409A, (ii)
any other cash severance pay, (iv) reimbursement payments under Article
IV.A.(iv), above, (iii) any restricted stock units, (iv) any equity awards other
than restricted stock units and stock options, and (v) stock options. For
purposes of making the calculations required by this Article V, the Accountants
may make reasonable assumptions and approximations concerning the application of
Sections 280G and 4999 of the Code. The Company and the Participant shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request to make a determination under this Article. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Article.
ARTICLE VI    
FUNDING POLICY AND METHOD
Any administrative expenses arising in connection with the Plan shall be paid as
needed solely from the general assets of the Company. Prior to a Change of
Control, the Committee shall establish a trust with a bank trustee, for the
purposes of paying cash benefits under this Plan. Upon its establishment, the
trust shall be a grantor trust subject to the claims of the Company’s (or its
acquirer’s or successor’s creditors) and shall, immediately prior to a Change of
Control, be funded in cash with an amount equal to one hundred percent (100%) of
the aggregate cash benefits payable under this Plan assuming that all
Participants in the Plan incurred a termination of employment entitling them to
benefits hereunder immediately following the Change of Control; provided,
however that the trust shall not be funded if the funding thereof would result
in taxable income to the Participant by reason of Section 409A(b) of the Code;
and provided, further than in no event shall any trust assets at any time be
located outside of the United States, within the meaning of Section 409A(b) of
the Code. Notwithstanding the establishment of any such trust, a Participant’s
rights hereunder will solely be those of a general unsecured creditor. No
contributions are required from any Participant under this Plan and no
Participant has an interest in his or her severance or other benefits under this
Plan until the Participant actually receives a payment.
ARTICLE VII    
POST-CHANGE OF CONTROL COMMITTEE
This Plan shall be administered by the Committee; provided that in the event of
a Change of Control, the Committee shall appoint a person or (persons)
independent of the third party effectuating the Change of Control to be the
Committee effective upon the occurrence of the Change of Control (the
“Independent Committee”) and the Independent Committee shall not be removed or
modified following a Change of Control. Except as otherwise provided in this
Plan, the decision of the Committee upon all matters within the scope of its
authority shall be conclusive and binding on all parties.
ARTICLE VIII    
REVIEW PROCEDURE
The Plan is not intended to be subject to the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). If and only if, however, the Plan is
determined to be subject to ERISA, the intention of the Company is that it shall
be construed as a “welfare plan” as defined in Section 3(1) of ERISA, and this
Article VIII shall apply.

5
        

--------------------------------------------------------------------------------



The Committee shall establish a claims and appeals procedure applicable to
Participants under the Plan. Unless otherwise required by applicable law, such
procedures will provide that a Participant has not less than sixty (60) days
following receipt of any adverse benefit determination within which to appeal
the determination in writing with the Committee, and that the Committee must
respond in writing within sixty (60) days of receiving the appeal, specifically
identifying those Plan provisions on which the benefit denial was based and
indicating what, if any, information the Participant must supply in order to
perfect a claim for benefits. Notwithstanding the foregoing, the claims and
appeals procedures established by the Committee will be provided for the use and
benefit of Participants who choose to avail themselves of such procedure, but
compliance with the provisions of these claims and appeals procedures by the
Participant will not be mandatory for any Participant claiming benefits after a
Change of Control. It will not be necessary for any Participant to exhaust these
procedures and remedies after a Change of Control prior to bringing any legal
claim or action, or asserting any other demand, for payments or other benefits
to which such Participant claims entitlement.
ARTICLE IX    
EMPLOYMENT STATUS; WITHHOLDING
A.    Employment Status. This Plan does not constitute a contract of employment
or impose on the Participant or the Company any obligation to retain the
Participant as an Employee, to change the status of the Participant’s
employment, or to change the Company’s policies regarding termination of
employment. The Participant’s employment is and shall continue to be “at-will”,
as defined under applicable law. If the Participant’s employment with the
Company or a successor entity terminates for any reason, the Participant shall
not be entitled to any payments, benefits, damages, awards or compensation other
than as provided by this Plan, or as may otherwise be available in accordance
with the Company’s established employee plans and practices or other agreements
with the Company at the time of termination.
B.    Taxes. All payments made pursuant to this Plan shall be subject to all
applicable reporting obligations and any tax or other contributions required to
be withheld under Federal, state or local law, or the applicable laws of any
non-U.S. taxing authority as interpreted by the Company.
ARTICLE X    
SUCCESSORS TO COMPANY AND PARTICIPANTS
A.    Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume and perform the obligations under this Plan. For all purposes under
this Plan, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this subsection or which becomes bound by the terms of this Plan by
operation of law.
B.    Participant’s Successors. All rights of the Participant hereunder shall
inure to the benefit of, and be enforceable by, the Participant’s personal or
legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees.
ARTICLE XI    
DURATION, AMENDMENT AND TERMINATION
A.    Duration, Amendment and Termination. This Plan shall remain in effect
until, and shall terminate automatically on, January 31, 2017, unless the Board,
in its sole discretion, determines to extend the duration of the Plan. Prior to
the earlier of a Change of Control or the date that the Company enters into a
definitive agreement which, if consummated, would result in a Change of Control,
unless and until such agreement is expressly terminated pursuant to its terms,
the Board reserves the right to amend the Plan at any time, provided that no
such amendment may be adverse to the Participant with respect to eligibility or
amount of payments or benefits hereunder. This Plan may not be amended or
terminated in any respect on and following the earlier of a Change of Control or
the date that the Company enters into a definitive agreement which, if
consummated, would result in a

6
        

--------------------------------------------------------------------------------



Change of Control, unless and until such agreement is expressly terminated
pursuant to its terms. Any action of the Company in amending or terminating the
Plan will be taken in a non-fiduciary capacity. A termination of this Plan
pursuant to the preceding sentences shall be effective for all purposes, except
that such termination shall not affect the payment or provision of compensation
or benefits earned by a Participant prior to the termination of this Plan.
ARTICLE XII    
NOTICE
A.    General. Notices and all other communications contemplated by this Plan
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Participant, mailed notices
shall be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its General Counsel.
ARTICLE XIII    
MISCELLANEOUS PROVISIONS
A.    No Duty to Mitigate. The Participant shall not be required to mitigate the
amount of any benefits contemplated by this Plan, nor shall any such benefits be
reduced by any earnings or benefits that the Participant may receive from any
other source, except as provided otherwise in Section A(i) of Article IV of this
Plan.
B.    Severability. The invalidity or unenforceability of any provision or
provisions of this Plan shall not affect the validity or enforceability of any
other provision hereof, which shall remain in full force and effect.
C.    Administration. The Company is the administrator of the Plan (within the
meaning of section 3(16)(A) of ERISA). The Plan will be administered and
interpreted by the Board or its designee. Any decision made or other action
taken by the Board, its designee or the Review Panel with respect to the Plan,
and any interpretation by any of them with respect to any term or condition of
the Plan, or any related document, will be conclusive and binding on all persons
and be given the maximum possible deference allowed by law. The Board may
delegate to any other person all or any portion of its authority or
responsibility with respect to the Plan.
D.    Code Section 409A.
(i)    Notwithstanding anything herein to the contrary, any amount payable upon
a Participant’s termination of employment that is deemed deferred compensation
subject to Section 409A of the Code shall not be payable upon the Participant’s
termination of employment pursuant to the Plan unless such termination of
employment constitutes a “separation from service” with the Company within the
meaning of Section 409A of the Code and the Department of Treasury regulations
and other guidance promulgated thereunder (a “Separation from Service”). Each
payment and benefit payable under this Plan is intended to constitute a separate
payment for purposes of Section 409A of the Code.
(ii)    Notwithstanding any contrary provision of the Plan, if the Company
determines, in its good faith judgment, that Section 409A of the Code will
result in the imposition of additional tax to an earlier payment of any payment
or benefit otherwise due to a Participant under the Plan during the six (6)
month period following the Participant’s Termination Date, such payments or
benefits will accrue during the six (6) month period and will become payable in
a lump sum payment on the date six (6) months and one (1) day following the
Termination Date, or if earlier in the event of the Participant’s death,
together with interest on such delayed payment amounts (to be calculated using
the relevant Applicable Federal Rate as in effect as of the date of such
Participant’s termination of employment). All subsequent payments or benefits,
if any, will be paid as provided in the Plan.
E.    No Assignment of Benefits. The rights of any person to payments or
benefits under this Plan shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law,

7
        

--------------------------------------------------------------------------------



including (without limitation) bankruptcy, garnishment, attachment or other
creditor’s process, and any action in violation of this subsection shall be
void.
F.    Integration. The Plan, as amended and restated effective September 18,
2013, constitutes the entire agreement between the Company and any Participant
concerning the subject matter hereof and supersedes in its entirety any and all
other plans, agreements or understandings related to the subject matter hereof,
including without limitation, the Plan as in effect prior to the amendment and
restatement effective September 18, 2013.







8
        

--------------------------------------------------------------------------------



AUTODESK, INC. EXECUTIVE CHANGE IN CONTROL PROGRAM
NOTICE OF PARTICIPATION
To:
Date:
The Board has designated you as a Participant in the Autodesk, Inc. Executive
Change in Control Program, as restated and amended September 18, 2013 (the
“Plan”), a copy of which is attached hereto. The terms and conditions of your
participation in the Plan are as set forth in the Plan and in this Notice of
Participation. As a condition to receiving benefits under the Plan you agree (i)
to sign a general waiver, release and non-solicitation agreement, substantially
in the form attached to the Plan as Exhibit A, and (ii) to maintain in complete
confidence your participation in the Plan as well as the contents and terms of
this Notice of Participation. You will cease to be a Participant in the Plan if
you terminate employment under circumstances that do not entitle you to benefits
under the Plan. Also, the Board may choose to end your participation in this
Plan. If that happens, your participation will end six (6) months after the
Company gives you written notice that your participation will end.
If you enter into a separate agreement with the Company which provides benefits
relating to a Change of Control and that agreement specifically states that such
provisions shall supersede the provisions in the Plan, then you shall not be
considered a Participant in the Plan so long as those alternative contractual
benefits are in effect.
By signature below, you acknowledge that the Plan, as amended and restated as of
September 18, 2013, supersedes any predecessor plan and that any Notice provided
under a predecessor plan is superseded by this Notice of Participation and no
longer has any effect.
If you agree to participate in the Plan on these terms and conditions, please
acknowledge your acceptance by signing below. Please return the signed copy of
this Notice of Participation within ten (10) days of the date set forth above
to:
Attn: General Counsel
Autodesk, Inc.
111 McInnis Parkway
San Rafael, CA 94903
Your failure to timely remit this signed Notice of Participation will result in
your removal from the Plan. Please retain a copy of this Notice of
Participation, along with the Plan, for your records.


Date:         Signature:     





        

--------------------------------------------------------------------------------



EXHIBIT A
RELEASE OF CLAIMS AND NON-SOLICITATION AGREEMENT
This Release of Claims and Non-Solicitation Agreement (“Agreement”) is made by
and between Autodesk, Inc. (the “Company”) and (“Executive”).
WHEREAS, Executive was employed by the Company;
WHEREAS, Executive is a participant in the Company’s Executive Change in Control
Program, as Amended and Restated September 18, 2013 (the “Plan”);
NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive (collectively referred to as the “Parties”) hereby agree as
follows:
1. Termination. Executive’s employment from the Company terminated on (the
“Termination Date”).
2. Consideration. The Company agreed pursuant to the terms of the Plan to
provide Executive with certain benefits, including, but not limited to, cash
severance payments and accelerated vesting of Executive’s options, restricted
stock units and other equity awards, in the event Executive’s employment was
terminated on or within twelve (12) months following certain changes of control
of the Company, as set forth in the Plan, provided Executive executes this
Agreement.
3. Payment of Salary. Executive acknowledges and represents that the Company has
paid all salary, wages, bonuses, accrued vacation, commissions and any and all
other benefits due to Executive, as of the Termination Date.
4. Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company. Executive, on behalf of Executive, and his or her respective
heirs, family members, executors and assigns, hereby fully and forever releases
the Company and its past, present and future officers, agents, directors,
executives, investors, shareholders, administrators, affiliates, divisions,
subsidiaries, parents, predecessor and successor corporations, and assigns,
from, and agrees not to sue or otherwise institute or cause to be instituted any
legal or administrative proceedings concerning any claim, duty, obligation or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Executive may possess arising from any
omissions, acts or facts that have occurred up until and including the Effective
Date of this Agreement including, without limitation,
(a) any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;
(b) any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;
(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the

1
        

--------------------------------------------------------------------------------



Executive Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, and
Labor Code section 201, et seq. and section 970, et seq. and all amendments to
each such Act as well as the regulations issued thereunder;
(e) any and all claims for violation of the federal, or any state, constitution;
(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and
(g) any and all claims for attorneys’ fees and costs.
Notwithstanding the foregoing, the release set forth in this section shall not
apply to, nor constitute a waiver of (i) any claims for indemnification
(including costs of defense) under any indemnification agreement or similar
provision of the Company’s governing documents; (ii) claims the Executive may
have under any directors and officers liability insurance policy; (iii) claims
to any benefits under the Plan; (iv) claims to any compensation or benefits in
which Executive has a vested right as of his termination of employment with the
Company or (v) claims which cannot be released or waived as a matter of
applicable law. Executive agrees that the release set forth in this section
shall be and remain in effect in all respects as a complete general release as
to the matters released.
5. Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
Executive is waiving and releasing any rights Executive may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Executive and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Executive acknowledges that
the consideration given for this waiver and release Agreement is in addition to
anything of value to which Executive was already entitled. Executive further
acknowledges that Executive has been advised by this writing that (a) Executive
should consult with an attorney prior to executing this Agreement; (b) Executive
has at least twenty-one (21) days within which to consider this Agreement; (c)
Executive has seven (7) days following the execution of this Agreement by the
parties to revoke the Agreement; and (d) this Agreement shall not be effective
until the revocation period has expired. Any revocation should be in writing and
delivered to the General Counsel at Autodesk, Inc., 111 McInnis Parkway, San
Rafael, California 94903, by close of business on the seventh day from the date
that Executive signs this Agreement.
6. Civil Code Section 1542. Executive represents that Executive is not aware of
any claims against the Company other than the claims that are released by this
Agreement. Executive acknowledges that Executive has been advised by legal
counsel and is familiar with the provisions of California Civil Code Section
1542, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Executive, being aware of said code section, agrees to expressly waive any
rights Executive may have thereunder, as well as under any other statute or
common law principles of similar effect.
7. No Pending or Future Lawsuits. Executive represents that Executive has no
lawsuits, claims, or actions pending in Executive’s name, or on behalf of any
other person or entity, against the Company or any other person or entity
referred to herein. Executive also represents that Executive does not intend to
bring any claims on Executive’s own behalf or on behalf of any other person or
entity against the Company or any other person or entity referred to herein with
regard to matters released hereunder.
8. Non-Solicitation. During the twelve (12) months following the Termination
Date, Executive will not directly or indirectly:
(i) Solicit, encourage, recruit or take any other action which is intended to
induce any other employee, independent contractor, customer or supplier of the
Company or any affiliated corporation to

2
        

--------------------------------------------------------------------------------



terminate his, her or its relationship with the Company or any affiliated
corporation, it being understood that a general solicitation or advertisement
for employment that is not addressed to any specific individual shall not
constitute conduct prohibited under this clause (i); or
(ii) Interfere in any manner with the contractual or employment relationship
between the Company or any affiliated corporation and any employee, independent
contractor, customer or supplier of the Company or any affiliated corporation.
9. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.
10. Authority. Executive represents and warrants that Executive has the capacity
to act on Executive’s own behalf and on behalf of all who might claim through
her to bind them to the terms and conditions of this Agreement.
11. No Representations. Executive represents that Executive has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.
12. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.
13. Entire Agreement. This Agreement, the Plan and the notice of participation
executed by Executive in connection with accepting participation in the Plan
represent the entire agreement and understanding between the Company and
Executive concerning Executive’s separation from the Company, and supersede and
replace any and all prior agreements and understandings concerning Executive’s
relationship with the Company and her compensation by the Company. This
Agreement may only be amended in writing signed by Executive and an executive
officer of the Company.
14. Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of California.
15. Effective Date. This Agreement is effective eight (8) days after it has been
signed by both Parties.
16. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
17. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:
(a) They have read this Agreement;
(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;
(c) They understand the terms and consequences of this Agreement and of the
releases it contains;
(d) They are fully aware of the legal and binding effect of this Agreement.
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

3
        

--------------------------------------------------------------------------------



 
 
AUTODESK, INC.




Dated:    
 
By:    
 
 
 
 
 
EXECUTIVE


Dated:    
 




 
 
(Signature)
 
 




 
 
(Print Name)




4
        